Exhibit 10.1

Confidential

CONFORMED COPY

 

  Dated              30 November 2011    

 

 

LEARNING TREE INTERNATIONAL LIMITED

and

EC ENGLISH LONDON LIMITED

Lease of

Third Floor, Euston House,

24 Eversholt Street,

London NW1

LOGO [g264696img_ex101cov.jpg]



--------------------------------------------------------------------------------

Contents

 

Clause    Page  

1

    

Definitions and Interpretation

     1   

2

    

Demise and Rent

     6   

3

    

Tenant’s Covenants

     6   

4

    

Landlord’s Covenants

     6   

5

    

Default by Tenant

     7   

6

    

Miscellaneous

     8   

7

    

Sections 24-28 1954 Act

     9   

Schedule 1 The Property

     10   

Schedule 2 The Rights

     11        

Part 1 - Rights granted in common

     11        

Part 2 - Provisions applying to the Rights

     11   

Schedule 3 The Reservations

     13        

Part 1 - The Reservations

     13        

Part 2 - Provisions applying to the Reservations

     13   

Schedule 4 Title Matters

     15   

Schedule 5 Rent Review

     16   

Schedule 6 Insurance

     19   

Schedule 7 Tenant’s Covenants

     21   

Schedule 8 Landlord’s Covenants

     30   

Schedule 9 Services and Service Charge

     31   

Annexures:

1. Plan 1

2. Site Plan



--------------------------------------------------------------------------------

LR1. Date of lease    30 November 2011 LR2. Title number(s)   

LR2.1 Landlord’s title number(s)

 

LR2.2 Other title numbers

LR3. Parties to this lease

 

Give full names and addresses of each of the parties. For UK incorporated
companies and limited liability partnerships, also give the registered number
including any prefix. For overseas companies, also give the territory of
incorporation and, if appropriate, the registered number in the United Kingdom
including any prefix.

  

Landlord

 

Learning Tree International Limited (Company No 01392643) whose registered
office is at Leatherhead House, Station Road, Leatherhead, Surrey, United
Kingdom KT22 7FG.

 

Tenant

 

EC English London Limited (Company No 03482623) whose registered office is at
The Quorum, Barnwell Road, Cambridge CB5 8RE.

 

Other parties

LR4. Property

 

Insert a full description of the land being leased

 

or

 

Refer to the clause, schedule or paragraph of a schedule in this lease in which
the land being leased is more fully described.

 

Where there is a letting of part of a registered title, a plan must be attached
to this lease and any floor levels must be specified.

  

In the case of a conflict between this clause and the remainder of this lease
then, for the purposes of registration, this clause shall prevail.

 

The Property described in schedule 1 of this Lease.

LR5. Prescribed statements etc.

 

If this lease includes a statement falling within LR5.1, insert under that
sub-clause the relevant statement or refer to the clause, schedule or
paragraph of a schedule in this lease which contains the statement.

 

In LR5.2, omit or delete those Acts which do not apply to this lease.

  

LR5.1 Statements prescribed under rules 179 (dispositions in favour of a
charity), 180 (dispositions by a charity) or 196 (leases under the Leasehold
Reform, Housing and Urban Development Act 1993) of the Land Registration Rules
2003.

 

None.

 

LR5.2 This lease is made under, or by reference to, provisions of:

LR6. Term for which the Property is leased

 

Include only the appropriate statement (duly completed) from the three options.

 

NOTE: The information you provide, or refer to, here will be used as part of the
particulars to identify the lease under rule 6 of the Land Registration Rules
2003.

  

From and including 9 December 2011

 

To and including 1 November 2018

LR7. Premium

 

Specify the total premium, inclusive of any VAT where payable.

   None.



--------------------------------------------------------------------------------

LR8. Prohibitions or restrictions on disposing of this lease

 

Include whichever of the two statements is appropriate.

 

Do not set out here the wording of the provision.

   This lease contains a provision that prohibits or restricts dispositions.

LR9. Rights of acquisition etc.

 

Insert the relevant provisions in the sub-clauses or refer to the clause,
schedule or paragraph of a schedule in this lease which contains the provisions.

  

LR9.1 Tenant’s contractual rights to renew this lease, to acquire the reversion
or another lease of the Property, or to acquire an interest in other land

 

None.

 

LR9.2 Tenant’s covenant to (or offer to) surrender this lease

 

None.

 

LR9.3 Landlord’s contractual rights to acquire this lease

 

None.

LR10. Restrictive covenants given in this lease by the Landlord in respect of
land other than the Property

 

Insert the relevant provisions or refer to the clause, schedule or paragraph of
a schedule in this lease which contains the provisions.

   None.

LR11. Easements

 

Refer here only to the clause, schedule or paragraph of a schedule in this lease
which sets out the easements.

  

LR11.1 Easements granted by this lease for the benefit of the Property

 

The easements referred to in part 1 of schedule 2.

 

LR11.2 Easements granted or reserved by this lease over the Property for the
benefit of other property

 

The easements referred to in part 1 of schedule 3

LR12. Estate rentcharge burdening the Property

 

Refer here only to the clause, schedule or paragraph of a schedule in this lease
which sets out the rentcharge.

   None.

LR13. Application for standard form of restriction

 

Set out the full text of the standard form of restriction and the title against
which it is to be entered. If you wish to apply for more than one standard form
of restriction use this clause to apply for each of them, tell us who is
applying against which title and set out the full text of the restriction you
are applying for.

 

Standard forms of restriction are set out in schedule 4 to the Land Registration
Rules 2003.

  

The Parties to this lease apply to enter the following standard form of
restriction [against the title of the Property] or [against title number
            ]

 

None.



--------------------------------------------------------------------------------

LR14. Declaration of trust where there is more than one person comprising the
Tenant   



--------------------------------------------------------------------------------

THE PARTICULARS

 

Property    Third Floor, Euston House, 24 Eversholt Street, London NW1 as
further described in schedule 1. Term    From the Term Commencement Date and
expiry Term Commencement Date    9 December 2011 Break Clause    No. 1954 Act   
Excluded Initial Annual Rent    £179,428 a year Rent Commencement Date    9 June
2012 Rent Payment Dates    25 March, 24 June, 29 September and 25 December Rent
Review Date    7 April 2014 Rent Review Type    Open market upwards only
Interest Rate on late payment    3% above Base Rate Interest Rate on late rent
review    Base Rate Permitted Use    High Class offices within Class B1(a) of
the Town and country Planning (use Classes) Order 1987 or for such other
purposes as the Tenant may from time to time request and the Landlord may
approve (such approval not to be unreasonably withheld) or where EC English
London Limited only is the tenant and with the Landlord’s prior written consent
(not to be unreasonably withheld) for educational use with Class D1 of the Town
and Country Planning (use Classes) Order 1987. Assignment    Permitted with
Consent Underletting of Whole    Prohibited Underletting of Part    Prohibited
Charging    Permitted with Consent Service Charge Year    1 October to 30
September Service Charge Percentage    A fair and reasonable proportion
Insurance Charge Percentage    A fair and reasonable proportion



--------------------------------------------------------------------------------

THIS LEASE is made on the date and between the parties stated in the Land
Registry Prescribed Clauses.

WITNESSES as follows:

 

1 Definitions and Interpretation

 

1.1 In this Lease unless the context otherwise requires the following
expressions shall have the following meanings:

1927 Act means the Landlord and Tenant Act 1927;

1954 Act means the Landlord and Tenant Act 1954;

1995 Act means the Landlord and Tenant (Covenants) Act 1995;

Additional Services means the services listed in paragraph 2 of schedule 9 as
from time to time altered (if at all) under paragraph 6.2 of schedule 9;

Annual Rent means

 

  (a) up to but excluding the Rent Commencement Date a peppercorn (if demanded);
and

 

  (b) from and including the Rent Commencement Date until but excluding
9 December 2013, £179,428 per annum; and

 

  (c) from and including 9 December 2013, £358,856 per annum as from time to
time reviewed under schedule 5 or otherwise altered;

Assignment means the execution of a deed of transfer of this Lease or of any
underlease granted under it in accordance with the provisions of paragraph 10 of
schedule 7 whether or not that transfer is subsequently registered at the Land
Registry and assign shall be construed accordingly;

Authority means any statutory, public, local or other authority or any court of
law or any government department or any of their duly authorised officers;

Base Rate means the base lending rate from time to time of The Royal Bank of
Scotland plc or such other major clearing bank as the Landlord may from time to
time nominate or if that base lending rate cannot be ascertained then such other
comparable rate as the Landlord may reasonably specify and where and whenever
interest is payable at or by reference to the Base Rate or the Interest Rate it
shall be calculated on a daily basis;

Basic Services means the Services listed in paragraph 1 of schedule 9 as from
time to time altered (if at all) under paragraph 6.2 of schedule 9;

Building means the building and external areas known as Euston House, 24
Eversholt Street, London NW1 shown for identification purposes only edged in
blue on the Site Plan and any or every part of that building and everything
attached to it or used for its benefit;

CDM Regulations means the Construction (Design and Management) Regulations 2007;

Common Parts means all parts of the Building from time to time provided for the
common use of more than one of the tenants or occupiers of the Building and
their visitors including any of the following which fall within this definition:
vehicular and pedestrian accesses, passages, stairways, circulation areas,
lifts, escalators, landscaped areas, loading bays, fire escapes, toilet
facilities, art features, canopies, signage, storage areas, refuse collection
and disposal areas;

Community Infrastructure Levy means any charge, levy, tariff or tax imposed
under Part 11 of the Planning Act 2008 (Community Infrastructure Levy) and any
other levy, charge, tariff or tax of a similar nature imposed instead of or in
addition to it from time to time;



--------------------------------------------------------------------------------

Connected Person means any person, firm or company which is connected with the
Tenant for the purposes of Section 839 Income and Corporation Taxes Act 1988;

Consent means an approval, permission, authority, licence or other relevant form
of approbation given by the Landlord in writing;

Decorate means to carry out in a good and workmanlike manner and to a suitable
standard in keeping with modern practice the preparation and decoration with
good quality paint or other appropriate treatment or preservative and/or the
cleaning, washing down, re-pointing and reinstating of all tiles and finishes of
the Property and/or the papering and plastering of areas so decorated all to the
Landlord’s reasonable satisfaction, and Decoration and Redecorate shall be
construed accordingly;

Determination means the end of the Term however that occurs;

Enactment means any Act of Parliament and any European Union or other
supranational legislation or decree having the force of law in the United
Kingdom;

Energy Performance Certificate means a certificate which complies with the
Energy Performance of Buildings (Certificates and Inspections) (England and
Wales) Regulations 2007 or the Building Regulations 2010, and references to an
Energy Performance Certificate include the relevant recommendation report;

Environmental Damage means any reduction in value of the Landlord’s interest in
the Property or the Building or any damage to human health or the environment
arising from the Property which would constitute a breach of any Legal
Obligation or give rise to a civil claim for damages;

Estimated Service Charge means the Landlord’s proper estimate of the Service
Charge which will be payable by the Tenant during a Service Charge Period;

Event of Default means any of the events listed in clause 5.2;

Group Company means any company of which the relevant company is a Subsidiary or
which has the same Holding Company as the relevant company where Subsidiary and
Holding Company have the meanings given to them by section 1159 Companies Act
2006;

Guarantor means any person from time to time guaranteeing the obligations of the
Tenant under this Lease and, in the case of an individual, includes his personal
representatives;

Hazardous Material means all and any material and/or substance known or
reasonably believed to be harmful to or potentially harmful to human health,
property or the environment and for that reason subject to statutory controls on
production, use, storage or disposal;

Insurance Charge means the Insurance Percentage of the cost to the Landlord of
effecting and maintaining the Insurance Policies including where relevant the
cost of assessing any insured amounts and any sums payable to any Superior
Landlord in respect of insurance maintained by it;

Insurance Percentage means a fair proportion as properly determined by the
Landlord but which in the absence of special circumstances will be substantially
the same as the proportion which the net internal area of the Property bears to
the net internal area of all the Lettable Areas at the relevant time subject to
adjustment under clause 6.13;

Insurance Policies means the insurance policy or policies maintained by the
Landlord or any Superior Landlord in respect of the Building covering damage by
Insured Risks, Loss of Rent, public liability and other matters;

Insured Risks means fire, storm, tempest, lightning, explosion, riot, civil
commotion, malicious damage, impact, bursting or overflowing of water tanks,
burst pipes, discharge from sprinklers, aircraft and other aerial devices or
articles dropped from them (other than war risks) terrorist risks, flooding,
earthquake, and such other risks as the Landlord or any Superior Landlord may
from time to time require to be covered;

 

2



--------------------------------------------------------------------------------

Insurers means the underwriters or insurance office of repute with whom the
Insurance Policies are effected;

Interest Rate means three percent above Base Rate;

Landlord means the party so named in clause LR3 and includes the immediate
reversioner to this Lease from time to time;

Land Registry Prescribed Clauses means the clauses numbered LR1 to LR13
(inclusive) at the front of this Lease and references to clauses with an ‘LR’
prefix shall be interpreted accordingly;

Lease means this lease and includes where relevant any deed of variation,
licence, Consent or other document supplemental to or associated with this
Lease;

Legal Obligation means any obligation from time to time created by any Enactment
or Authority which relates to the Building or its use and includes without
limitation obligations imposed by any Necessary Consent;

Lettable Area means a part of the Building designed or intended for letting or
exclusive occupation (except in connection with the management of the Building),
the boundaries of any Lettable Area being determined in the same manner as the
boundaries of the Property under schedule 1;

Loss of Rent means loss of all Annual Rent and other income from the Building
due to damage or destruction by any of the Insured Risks for a period of three
years having regard to potential increases in that income as a result of
lettings, rent reviews or other matters which may occur;

Managing Agent means any party from time to time appointed by the Landlord to
manage the Building (who may be an employee of the Landlord);

Necessary Consents means planning permission and all other consents, licences,
permissions and approvals whether of a public or private nature which shall be
relevant in the context;

Open Market Rent has the meaning given in schedule 5;

Outgoings means all rates, taxes, charges, duties, assessments, impositions and
outgoings of any nature which are at any time during the Term payable either by
the owner or occupier of property and includes charges for Utilities rendered to
or consumed by the relevant property (and any associated standing charges, meter
or line rentals or hire charges) but excludes tax payable by the Landlord on the
receipt of the Annual Rent or on any dealings with its reversion to this Lease
and input VAT suffered by the Landlord in respect of the Building;

Particulars means the Particulars immediately following the Land Registry
Prescribed Clauses at the beginning of this Lease;

Permitted Use has the meaning given in the Particulars;

Plan followed by a number means the relevant numbered plan attached to this
Lease;

Plant means the apparatus, equipment and machinery from time to time in or on
the Building including lifts, lift motors, hoists, generators, boilers, ducts,
vents, pipes, cables and other items relating to air-conditioning, ventilation,
heating, cooling, fire alarm, fire prevention or fire control, communication,
security, the provision of hot and cold water, public address and closed circuit
television systems, building management systems and window cleaning cradles or
gantries;

President means the President from time to time of the Royal Institution of
Chartered Surveyors or any person authorised at the relevant time to act on his
behalf;

Property means the property stated in clause LR4 more particularly described in
schedule 1 and references to the Property shall include reference to all
additions and improvements made to it and to any part of it;

 

3



--------------------------------------------------------------------------------

Regulations means any reasonable regulations from time to time made by the
Landlord which the Landlord considers reasonably appropriate having regard to
the principles of good estate management;

Rent means all sums reserved as rent by this Lease;

Rent Commencement Date has the meaning given in the Particulars;

Rent Payment Date has the meaning given in the Particulars;

Reservations means the rights excepted and reserved by this Lease and set out in
schedule 3;

Retained Property means all parts of the Building except for the Property and
the other Lettable Areas and includes without limitation the Common Parts, the
Service Media, the foundations, roof, exterior and structure of the Building,
the Plant (except where part of the Property or any Lettable Area) any external
areas of the Building and any parts of the Building used for the management of
the Building or the provision of services to it;

Rights means the rights granted by this Lease and set out in schedule 2;

Service Charge means the Service Charge Percentage of the Total Service Costs in
any Service Charge Period;

Service Charge Account Date means 30 September in each year of the Term or such
other date or dates in each year of the Term as the Landlord may by written
notice to the Tenant stipulate and also the date of Determination;

Service Charge Percentage means a fair proportion as properly determined by the
Landlord but which in the absence of special circumstances will be substantially
the same as the proportion which the net internal area of the Property bears to
the net internal area of all the Lettable Areas at the relevant time subject to
adjustment under paragraph 6.1 of schedule 9;

Service Charge Period means the period commencing on the commencement of the
Term and expiring on the first Service Charge Account Date and thereafter the
period from and excluding one Service Charge Account Date up to and including
the next Service Charge Account Date;

Service Charge Statement means the statement to be provided to the Tenant under
paragraph 4.4 of schedule 9;

Service Costs means the costs set out in paragraph 3 of schedule 9;

Service Media means sewers, drains, pipes, wires, cables, ducts, gutters,
fibres, and any other medium for the passage or transmission of Utilities and
includes where relevant ancillary equipment and structures;

Services means the Basic Services and the Additional Services;

Sign includes any sign, hoarding, showcase, signboard, bill, plate, fascia,
poster or advertisement;

Signboard means a common signboard to be provided by the Landlord in the common
entrance hall of the Building;

Site Plan means the plan attached to this Lease and labelled Site Plan;

Superior Landlord means any party having an interest in the Property in
reversion to the Superior Lease;

Superior Lease means any lease under which the Landlord holds the Building and
includes any leases in reversion to that lease;

Tenant means the party so named in clause LR3 and includes its successors in
title;

 

4



--------------------------------------------------------------------------------

Term has the meaning given in the Particulars;

Term Commencement Date has the meaning given in the Particulars;

Title Matters means the matters set out in schedule 4;

Total Service Costs means the total of the Service Costs in any Service Charge
Period;

Uninsurable Risk means a risk falling within the definition of Insured Risks in
respect of which insurance is not available in the London insurance market or is
only available on terms which the Landlord after consultation with the Tenant
determines are unacceptable or only partly acceptable;

Utilities means soil, water, gas, electricity, air, smoke, light, steam, radio,
television, communications, information or other matters;

VAT means value added tax chargeable in accordance with the VAT Act and includes
any future tax of a like nature and all references to an option to tax by the
Landlord under Part 1 of schedule 10 to the VAT Act shall be deemed to include
any such option made by a company in the same VAT group as the Landlord;

VAT Act means the Value Added Tax Act 1994 as modified or re-enacted or both
from time to time whether before or after the date of this Lease and any
subordinate legislation made under it from time to time whether before or after
the date of this Lease.

 

1.2 In this Lease unless the context otherwise requires:

 

1.2.1 words importing any gender include every gender;

 

1.2.2 words importing persons include an individual, company, corporation, firm,
partnership, unincorporated association or body of persons, and any state, or
governmental or local division or agency of a state;

 

1.2.3 references to clauses, schedules and annexures are references to the
relevant clause in or schedule or annexure to this Lease;

 

1.2.4 reference in any schedule to numbered paragraphs are references to the
numbered paragraphs of that schedule;

 

1.2.5 references in this Lease to any specified provision of this Lease are to
this Lease or that provision as in force for the time being and as amended from
time to time;

 

1.2.6 references, whether specific or general, to any Enactment or any provision
of an Enactment shall include (i) any subordinate legislation made under it and
(ii) any provision superseding or re-enacting it (whether with or without
modifications);

 

1.2.7 where any obligation is undertaken by two or more persons jointly they
shall be jointly and severally liable in respect of that obligation and a notice
or demand served on one of them shall be deemed to have been served on all of
them;

 

1.2.8 any obligation on any party not to do or omit to do anything shall include
an obligation not to allow that thing to be done or omitted to be done by any
undertenant of that party or by any employee, servant, agent, invitee or
licensee of that party or its undertenant;

 

1.2.9 where the Landlord or the Tenant covenant to do something they shall be
deemed to fulfil that obligation if they procure that it is done;

 

1.2.10 any obligation on the Landlord or the Tenant under their respective
obligations in this Lease shall continue notwithstanding determination insofar
as it remains to be carried out;

 

1.2.11 the Plans, save insofar as they define the Property, are for
identification only;

 

5



--------------------------------------------------------------------------------

1.2.12 the contents table and the descriptive headings to clauses are inserted
for convenience only, have no legal effect and shall be ignored in interpreting
this Lease;

 

1.2.13 any Consent, approval or agreement which under this Lease is not to be
unreasonably withheld shall not be unreasonably delayed either; and

 

1.2.14 the words and phrases other, including and in particular shall not limit
the generality of the words preceding or succeeding them or be construed as
limiting the succeeding words to the same class as the preceding words.

 

1.3 If and whenever the Landlord is itself a lessee of the Property:

 

1.3.1 wherever Consent is required under this Lease the approval of the Superior
Landlord shall also be required to the extent required under the Superior Lease;

 

1.3.2 any Consent shall be subject to the need for the approval of the Superior
Landlord where appropriate;

 

1.3.3 nothing in this Lease or in any Consent shall imply that the Superior
Landlord’s approval will not be unreasonably withheld;

 

1.3.4 the Reservations are also reserved to the Superior Landlord; and

 

1.3.5 references to any right of (or covenant to permit) the Landlord to enter
the Property shall extend to the Superior Landlord and to anyone authorised by
it or otherwise entitled.

 

2 Demise and Rent

 

2.1 The Landlord demises the Property to the Tenant:

 

2.1.1 together with the Rights;

 

2.1.2 except and reserving to the Landlord the Reservations;

 

2.1.3 subject to the Title Matters;

 

2.1.4 to hold them to the Tenant for the Term;

 

2.1.5 paying during the Term by way of Rent:

 

  (a) the Annual Rent, which shall be paid yearly and proportionately for any
part of a year by equal quarterly instalments in advance on the Rent Payment
Dates, the first payment to be made on the Rent Commencement Date in respect of
the period from that date to the next Rent Payment Date;

 

  (b) the Insurance Charge which shall be paid as stated in paragraph 2 of
schedule 6;

 

  (c) the Service Charge which shall be paid as stated in schedule 9; and

 

  (d) any other sums which may become due from the Tenant to the Landlord under
the provisions of this Lease.

 

3 Tenant’s Covenants

 

3.1 The Tenant covenants with the Landlord to observe and perform the covenants
on its part set out in schedule 7 and any other covenants expressed to be given
by it in this Lease.

 

4 Landlord’s Covenants

 

4.1 The Landlord covenants with the Tenant that (but not, in the case of
Learning Tree International Limited only, so as to be liable after the Landlord
has disposed of its interest in the Property) it shall observe and perform the
covenants set out in schedule 8 and any other covenants expressed to be given by
it in this Lease.

 

6



--------------------------------------------------------------------------------

5 Default by Tenant

 

5.1 Without prejudice to any other rights of the Landlord the Landlord may (and
notwithstanding the waiver of any previous right of re-entry) re-enter the
Property if any Event of Default occurs and this Lease shall then determine but
without prejudice to any right of action of the Landlord in respect of any
previous breach by the Tenant of this Lease.

 

5.2 The Events of Default are:

 

5.2.1 the whole or part of the Rent remains unpaid twenty-one days after
becoming due (whether demanded or not in the case of the Annual Rent); or

 

5.2.2 any of the Tenant’s covenants in this Lease are not materially performed
or observed; or

 

5.2.3 the Tenant or any Guarantor:

 

  (a) stops payment or agrees to declare a moratorium or proposes or enters into
any voluntary arrangement or other compromise or arrangement with its creditors
generally or any class of its creditors;

 

  (b) has an encumbrancer take possession or exercise or attempt to exercise any
power of sale of the whole or any part of its undertaking, property, assets or
revenues;

 

  (c) is the subject of any judgment or order made against it which is not
complied with within seven days or is the subject of any execution, distress,
sequestration or other process levied upon or enforced against any part of its
undertaking, property, assets or revenues; or

 

  (d) being a company or partnership:

 

  (i) is the subject of a petition presented or an order made or a resolution
passed or analogous proceedings taken for the appointment of an administrator;

 

  (ii) is the subject of a petition presented or an order made or a resolution
passed or analogous proceedings taken for winding up (save in the case of a
voluntary winding up of a solvent company or partnership for the purpose of
amalgamation or reconstruction which does not involve or arise out of insolvency
or give rise to a reduction in capital);

 

  (iii) has a receiver, manager or administrative receiver appointed of the
whole or any part of its undertaking, property, assets or revenues; or

 

  (iv) ceases to exist or is struck off the Register of Companies (or other
relevant register in which it is required to be registered in order to prove its
existence); or

 

  (e) being an individual is the subject of a bankruptcy petition or bankruptcy
order; or

 

5.2.4 any event occurs or proceedings are taken with respect to the Tenant or
any Guarantor in any jurisdiction to which it is subject which has an effect
equivalent or similar to any of the events mentioned in clause 5.2.3.

 

5.3 The Landlord shall not exercise its right of re-entry under clause 5.1
without giving prior written notice of its intention to all mortgagees who have
registered a notice of charge with the Landlord.

 

5.4 If any of the Tenant’s covenants are not performed or observed and the
breach is one which can be corrected by action taken by the Landlord then in
addition to any other rights which the Landlord may have:

 

5.4.1 the Landlord may serve on the Tenant written notice specifying the breach
in question;

 

7



--------------------------------------------------------------------------------

5.4.2 the Tenant shall as soon as practicable after receipt of that notice and
in any event within two months (or sooner in emergency) commence and proceed
with all due speed to remedy the breach; and

 

5.4.3 if the Tenant fails to comply with clause 5.4.2 the Landlord may itself
remedy the breach, entering the Property if necessary for this purpose, and all
costs properly incurred by the Landlord in so doing shall be a debt from the
Tenant to the Landlord which the Tenant shall pay on demand with interest on
them at the Interest Rate from the date of demand to the date of payment.

 

6 Miscellaneous

 

6.1 Except to the extent that compensation may be payable by law notwithstanding
any agreement to the contrary neither the Tenant nor any undertenant or any
occupier of the Property at any time shall be entitled to any compensation under
any Enactment upon Determination or upon leaving the Property.

 

6.2 Except to the extent that the Landlord may be liable under its covenants in
schedule 8 or by law notwithstanding any agreement to the contrary the Landlord
shall not be liable in any way to the Tenant or any undertenant or any servant
agent licensee or invitee of the Tenant or any undertenant by reason of:

 

6.2.1 any act neglect, default or omission of any of the tenants or owners or
occupiers of any adjoining or neighbouring property (whether within the Building
or not) or of any representative or employee of the Landlord (unless acting
within the scope of the express authority of the Landlord);

 

6.2.2 the defective working stoppage or breakage of or leakage or overflow from
any Service Media or any of the Plant; or

 

6.2.3 the obstruction by others of the Common Parts or the areas over which
rights are granted by this Lease.

 

6.3 Nothing in this Lease shall imply or warrant that the Property may lawfully
be used for the Permitted Use and the Tenant acknowledges and admits that no
such representation or warranty has ever been made by or on behalf of the
Landlord.

 

6.4 The Landlord shall incur no liability to the Tenant or any undertenant or
any predecessor in title of either of them by reason of any approval given to or
inspection made of any drawings, plans, specifications or works prepared or
carried out by or on behalf of any such party nor shall any such approval or
inspection in any way relieve the Tenant from its obligations under this Lease.

 

6.5 Any notice, communication, demand or consent required or authorised to be
given by this Lease shall be in writing:

 

6.5.1 any notice to be served on, or communication to be sent to, any party to
this Lease shall be deemed to be properly served if sent by first class post, or
delivered by hand during usual business hours to the registered office, or
principal place of business of the relevant party, addressed to any director or
the company secretary;

 

6.5.2 any such notice or communication to be sent to any party to this Agreement
shall be deemed to have been received when delivered, if delivered by hand, or
two working days after posting if sent by first class post.

 

6.6 Any dispute arising between the Tenant or any undertenant and any owner or
occupier (other than the Landlord) of adjacent property owned (whether freehold
or leasehold) by the Landlord as to any right or privilege or any party or other
wall or otherwise shall (except where it relates to a matter of law) be
determined on behalf of the Tenant or any undertenant by the Landlord or someone
appointed by him and any such decision shall bind the Tenant or any undertenant
who shall pay the cost of obtaining it.

 

6.7 This Lease is a new tenancy for the purposes of the 1995 Act.

 

6.8 For the purposes of the Contracts (Rights of Third Parties) Act 1999 this
Lease is only enforceable by the parties to it and (if applicable) their
respective successors in title.

 

8



--------------------------------------------------------------------------------

6.9 If the Landlord and the Tenant agree in writing that the Tenant may defer
payment of any sums due under this Lease then for the purposes of this Lease
(and of Section 17 of the 1995 Act) those sums shall be deemed to be due for
payment on the deferred date so agreed, and not on the earlier date on which
they would, but for that agreement, have fallen due.

 

6.10 Each of the provisions of this Lease is severable from the others. If at
any time one or more of such provisions becomes illegal, invalid or
unenforceable, then the validity and enforceability of the remaining provisions
of this Lease shall not be affected.

 

6.11 Only the immediate reversioner to this Lease from time to time shall be
liable for the performance or non-performance of the Landlord’s covenants in
this Lease, and any previous reversioner shall automatically be released from
that liability on ceasing to be the immediate reversioner.

 

6.12 The benefit of any Tenant’s covenant which is expressed to be personal to
shall automatically vest in the Landlord from time to time under this Lease
without the need for express assignment.

 

6.13 If the Landlord reasonably so determines the Insurance Percentage shall be
varied to such figures as the Landlord may reasonably specify in writing having
regard to the previous method of calculation of such figures and to the fact
that it is intended that if all Lettable Areas are let the Landlord shall be
able to recover from its lessees the whole of the costs of insurance.

 

7 Sections 24-28 1954 Act

 

7.1 Pursuant to section 38(4A) of the 1954 Act the Landlord and the Tenant have
agreed that the provisions of sections 24-28 (inclusive) of the 1954 Act are
excluded in relation to this Lease.

 

7.2 The Tenant acknowledges that a duly executed notice in the form set out in
schedule 1 to the Regulatory Reform (Business Tenancies) (England Wales) Order
2003 (2003 Order) was served on it by the Landlord in respect of this Lease less
than 14 days before the date of this Lease, or if earlier, the date on which the
Tenant became contractually bound to enter into this Lease, under and in
accordance with section 38A(3)(b) of the 1954 Act.

 

7.3 The Tenant or a person authorised by the Tenant has before entering into
this Lease made a Statutory Declaration in the form set out in paragraph 8 of
schedule 2 to the 2003 Order in respect of this Lease under and in accordance
with section 38A(3)(b) of the 1954 Act.

IN WITNESS of which this Lease has been executed by the parties as a Deed and
delivered on the date stated in clause LR1

 

9



--------------------------------------------------------------------------------

Schedule 1

The Property

That Lettable Area being the Property on the third floor of the Building which
is shown edged red on Plan 1 and extends from the upper side of the floor slab
immediately below that Lettable Area to the underside of the floor or roof slab
immediately above that Property excluding:

 

(a) the walls bounding the Property;

 

(b) all load-bearing walls and pillars within the Property;

 

(c) all structural floor slabs within the Property;

 

(d) all Service Media and Plant within the Property which do not serve the
Property exclusively; and

 

(e) all windows within the Property

but including:

 

(i) the plaster, paint, paper and other interior finishes on the inner sides of
the walls bounding the property and on all faces of all load-bearing walls and
pillars wholly within the Property;

 

(ii) all ceilings and other finishes applied to the floor or roof slab
immediately above the Property and to any floor slab within the Property;

 

(iii) all floors floor screeds and other finishes applied to the floor slab
immediately below the Property and to any floor slab within the Property;

 

(iv) all doors to the Property;

 

(v) the whole of all non-load-bearing walls or partitions wholly within the
Property; and

 

(vi) one half in thickness of all walls (if any) bounding the Property and
indicated as party walls on Plan 1; and

 

(vii) all Service Media and Plant within the Property and which serve the
Property exclusively.



--------------------------------------------------------------------------------

Schedule 2

The Rights

Part 1 - Rights granted in common

The right, in common with the Landlord and all others for the time being
authorised by the Landlord or otherwise entitled, for the Tenant or permitted
occupier of the Property:

 

(a) to connect to and use all Service Media and Plant from time to time serving
the Property or provided for the benefit of the Property (but without any right
of access to areas outside the Property for this purpose); and

 

(b) to pass and repass over the Common Parts and otherwise to use the Common
Parts for the purposes which they are designed; and

 

(c) of support and protection for the property from the remainder of the
Building;

 

(d) to use the fire escapes and emergency escape routes of the Building in the
event of fire or other emergency;

 

(e) to display the name of the Tenant of the Property on the signboard and
subject to the Landlord’s prior approval not to be unreasonably withheld or
delayed to display the name of the Tenant on a board on the exterior of the
Building in a format similar to that of the board on the exterior of the
Building which displays the Landlord’s name; and

 

(f) to install and maintain such plant including aerials, satellite dishes, data
receiving equipment and communications equipment as is reasonably necessary for
the conduct of the Tenant’s business on the roof of the Building in such
location as the Landlord shall first approve together with associated service
media to serve the Property PROVIDED THAT this right shall be conditional upon
the Tenant first complying with paragraphs 6.2, 6.4 and 6.5 of schedule 7,
obtaining all Necessary Consents and the consent of the Superior Landlord if
required.

Part 2 - Provisions applying to the Rights

 

1 Rights attached to Property

The Rights are granted for the Tenant and any permitted undertenant or permitted
occupier of the Property in connection with the use and enjoyment of the
Property and may not be assigned separately from this Lease nor may the Tenant
grant any of the Rights or permit them to be exercised by anyone other than a
permitted subtenant or occupier of the Property or (where appropriate) visitors
to the Property.

 

2 Rights granted in common unless stated otherwise

The Rights are exercisable in common with the Landlord and all others for the
time being authorised by the Landlord or otherwise entitled to exercise them.

 

3 Diversion and interruption

 

3.1 The Rights may be temporarily interrupted, suspended, diverted or varied for
the purposes of any works of maintenance, repair or alteration provided that the
Landlord shall use all reasonable endeavours to minimise any such interruption
and restore the relevant Right as soon as reasonably practicable.

 

3.2 The Landlord shall be entitled to make alterations to the Common Parts or to
alter renew or replace any Plant and to obstruct the Common Parts while doing so
but shall in so doing ensure that reasonable access to the Property or
reasonable alternative access to the Property is always available and that
following the alterations the Property enjoys amenities substantially the same
as, or better than, those enjoyed before.

 

11



--------------------------------------------------------------------------------

4 Access to other parts of the Building

 

4.1 Insofar as the Rights include a right of access to other parts of the
Building, it is only to the Common Parts and does not extend to any Lettable
Areas or areas over which exclusive rights may have been granted to other
lessees or occupiers of the Building.

 

4.2 All Rights of access to the Building are granted subject to compliance by
those exercising them with the Landlord’s reasonable security requirements from
time to time and with the Regulations.

 

4.3 Any Right to carry out works or make inspections outside the Property
includes a right of access to the relevant areas and Common Parts with or
without workmen and any necessary plant, equipment and materials and is granted
on condition that the Tenant or the person exercising the Right shall:

 

4.3.1 give the Landlord reasonable notice that the right is to be exercised
(except in an emergency, when no notice need be given);

 

4.3.2 only exercise it at times and in accordance with a programme approved by
the Landlord, approval not to be unreasonably withheld (except in an emergency,
when it can be exercised at any time);

 

4.3.3 do so only when it would not be reasonably practicable to achieve the
intended purpose without entry;

 

4.3.4 carry out the work as quickly as reasonably possible and so as to cause as
little inconvenience as practicable to the Landlord and any other occupiers of
any part of the Building and comply with any reasonable requirements of the
Landlord for that purpose; and

 

4.3.5 make good, as soon as practicable and to the reasonable satisfaction of
the Landlord, any damage caused to the Building.

 

5 No implied rights

 

5.1 Except as expressly granted by this schedule, the Tenant shall not be or
become entitled to any easement, right, quasi-easement or quasi-right and any
such amenity enjoyed by the Tenant shall be so enjoyed with the consent of the
Landlord and not as of right and section 62 of the Law of Property Act 1925 does
not apply to this Lease.

 

5.2 This Lease does not pass to the Tenant the benefit of or the right to
enforce any covenants which now benefit or which may in the future benefit the
reversion to this Lease, and the Landlord shall be entitled in its sole
discretion to waive, vary or release any such covenants.

 

12



--------------------------------------------------------------------------------

Schedule 3

The Reservations

Part 1 - The Reservations

The rights for the Landlord and all others from time to time authorised by the
Landlord or otherwise entitled and without any liability to pay compensation:

 

1 to carry out works to the Building or to any other property and to use them in
whatever manner may be desired and to consent to others doing so whether or not
in each case the access of light or air to the Property from time to time
enjoyed by it shall be affected in any way (save for any rights specifically
granted by schedule 2) PROVIDED THAT the Tenant’s use and enjoyment of the
Property shall not be materially adversely affected and where necessary and
suitable alternative access is provided;

 

2 to connect to and use all Service Media and Plant within or forming part of
the Property;

 

3 upon reasonable prior written notice to the Tenant (except in emergency when
no notice need be given) to enter and remain on the Property with or without
tools, appliances, scaffolding and materials for the purposes of:

 

  (a) inspecting, repairing, renewing, reinstalling, cleaning, maintaining,
removing or connecting up to any Service Media or Plant; or

 

  (b) inspecting, cleaning, altering, repairing, maintaining, renewing,
demolishing or rebuilding any adjoining or adjacent property or any other things
used in common; or

 

  (c) inspecting the state and condition of the Property; or

 

  (d) carrying out works under paragraphs 5.4 or 11.4 of schedule 7; or

 

  (e) complying with the Landlord’s obligations under this Lease or with any
other Legal Obligation of the Landlord,

the person entering causing as little damage and inconvenience as reasonably
possible and making good at its expense any damage caused to the Property by
such entry including damage caused to any Tenant’s fixtures and fittings; and

 

4 to oversail the airspace of the Property with cranes (which are not themselves
positioned on the Property) subject to the person exercising this right
indemnifying the occupiers of the Property from time to time against death or
injury to persons and damage to property which may result from that oversailing.

Part 2 - Provisions applying to the Reservations

 

1 Benefit of Reservations

 

1.1 The Reservations are reserved to the Landlord and all others from time to
time authorised by the Landlord or otherwise entitled to them.

 

2 Access to the Property

 

2.1 In exercising any Reservation permitting access to the Property the Landlord
or the person exercising the Reservation shall:

 

2.1.1 give the Tenant or occupier prior reasonable notice in writing that the
Reservation is to be exercised (except in an emergency, when no notice need be
given);

 

13



--------------------------------------------------------------------------------

2.1.2 only enter the Property if it would not be reasonably practicable to
achieve the intended purpose without entry;

 

2.1.3 carry out the work as quickly as reasonably possible and so as to cause as
little inconvenience as practicable to the Tenant and any other occupiers of the
Property and comply with any reasonable requirements of the Landlord for that
purpose; and

 

2.1.4 make good at their own cost, as soon as practicable and to the reasonable
satisfaction of the Tenant, any damage caused to the Property including damage
caused to any Tenant’s fixtures and fittings.

 

14



--------------------------------------------------------------------------------

Schedule 4

Title Matters

 

1 The entries on the Property and Charges Registers of Land Registry title
number NGL771030 insofar as they relate to the Property as at 21 July 2011;

 

2 The easements rights covenants and other matters contained or referred to in
the Wayleave Agreement dated 20 March 2001 made between (1) The Prudential
Assurance Company Limited (2) The Landlord and (3) Cable Camden Limited

 

3 All easements rights covenants and other matters affecting the Property
including any unregistered interests which fall within section 11(4)(c) or
Schedules 3 or 12 of the Land Registration Act 2002.

 

4 Any registered interests which fall within any of the paragraphs of Schedule 1
of the Land Registration Act 2002 and any interests which fall within
section 11(4)(c) of the Land Registration Act 2002.

 

5 Such registered interests as may affect the Property to the extent and for so
long as they are preserved by the transitional provisions of Schedule 12 of the
Land Registration Act 2002.

 

15



--------------------------------------------------------------------------------

Schedule 5

Rent Review

 

1 Definitions

In this Lease except where the context otherwise requires the following
expressions have the following meanings

Assumptions means the assumptions that:

 

  (a) there has been a reasonable period in which to negotiate the terms of the
letting taking into account the nature of the Property and the state of the
market;

 

  (b) no account will be taken of any additional rent which might be offered by
a prospective tenant with a special interest;

 

  (c) all the covenants contained in this Lease have been complied with except
where the Landlord is in persistent material breach of its obligations under
this Lease;

 

  (d) if the Property or the Building or any access or essential services to
them have been destroyed or damaged they have been fully restored;

 

  (e) the Property complies with all Legal Obligations and may lawfully be used
for the purpose permitted by this Lease;

 

  (f) the Property is fit for occupation and fitting out;

 

  (g) the willing tenant has received the benefit of any rent free or reduced
rent period or other inducement which it might then be the practice in the open
market for a willing landlord to allow or make to a willing tenant for fitting
out the Property;

Disregards means the following:

 

  (a) any effect on rent of the fact that the Tenant, any undertenant or any of
their respective predecessors in title has been or is in occupation of the
Property;

 

  (b) any goodwill attached to the Property by reason of the carrying on of the
business of the Tenant any undertenant or their respective predecessors in
title;

 

  (c) any effect on rent of any improvement to the Property which:

 

  (i) was carried out by and at the expense of the Tenant or a permitted
undertenant or any of their respective predecessors in title;

 

  (ii) was not carried out pursuant to an obligation to the Landlord or its
predecessors in title;

 

  (iii) was carried out with Consent where required under this Lease;

 

  (iv) was carried out and completed during the Term or during any period of
occupation before the start of the Term; and

 

  (v) in respect of which the Landlord will not contractually or otherwise be
liable to reimburse or compensate the Tenant;

 

  (d) any actual or potential obligation on the Tenant or any undertenant to
reinstate alterations or additions to the Property; and

 

  (e) any temporary works of construction, demolition, alteration or repair
being carried out at or near the Building.

 

16



--------------------------------------------------------------------------------

Open Market Rent means the rent which might reasonably be expected to be paid
(after the expiry or payment of any Rent Allowance, so that no reduction or
discount shall be made to reflect the absence of such Rent Allowance on the
Review Date) by a willing tenant to a willing landlord for a letting of the
whole of the Property in the open market on the terms of the Review Lease making
the Assumptions but disregarding the Disregards;

Rent Allowance means any rent free period or period of reduced or concessionary
rent or any capital payment or other inducement which might be given or allowed
to the willing tenant or reasonably expected to be given or allowed to reflect
the period reasonably required by the willing tenant to fit out the Property in
accordance with open market practice current at the relevant Review Date;

Review Lease means a lease granted:

 

  (a) with vacant possession;

 

  (b) without a fine or premium;

 

  (c) for a term of years equal to the original term of this Lease commencing on
the relevant Review Date;

 

  (d) upon the terms of this Lease except as to the amount of the Annual Rent
but including provisions for rent review on the fifth anniversary of the
hypothetical term commencement;

Rent Restrictions means any Enactment which restricts the right of the Landlord
to review the Annual Rent or to recover any Rent under this Lease;

Rent Review Surveyor means the person appointed under paragraphs 3.2 or 3.5 of
this schedule 5 to determine the Annual Rent at a Review Date;

Review Date means 7 April 2014 and in addition any date on which any Rent
Restrictions in force on the Review Date are repealed or modified so as to be
less restrictive;

Review Period means the period commencing on the Review Date and expiring on
Determination.

 

2 Rent Review

On the Review Date the Annual Rent shall be reviewed in accordance with this
schedule and the Annual Rent payable in respect of each Review Period shall be
the higher of the Annual Rent payable immediately before the Review Date
(ignoring for this purpose any rent cesser or reduction under paragraph 3 of
schedule 6 then current) and the Open Market Rent on the Review Date.

 

3 Mechanics of Review

 

3.1 The Landlord and the Tenant shall seek to agree the amount of the Open
Market Rent in respect of each Review Period but if they have not agreed it by
the date three months before the relevant Review Date then either party may
require the matter to be determined by the Rent Review Surveyor.

 

3.2 The Rent Review Surveyor shall be a professionally qualified chartered
surveyor or valuer with not less than ten years experience of rent reviews of
property similar to the Property and in a similar location who shall be
previously agreed upon between the Landlord and the Tenant or (in the absence of
such agreement prior to the date three months before the relevant Review Date)
nominated on the application of either the Landlord or the Tenant or both of
them jointly by the President, and in the event of a sole application by the
Landlord or the Tenant the party making such application shall on the date of
the application provide a copy thereof to the other party.

 

3.3 The Rent Review Surveyor shall act as an expert and he shall:

 

3.3.1 allow the parties a reasonable opportunity of making representations and
counter-representations to him;

 

3.3.2 be entitled to require the parties to comply with a timetable established
by him, and to disregard any representations made to him outside any time limits
so established;

 

17



--------------------------------------------------------------------------------

3.3.3 be entitled to take legal advice on any matter he may consider relevant to
his appointment, the extent of his powers or duties or the review;

 

3.3.4 take those representations and counter-representations into account; and

 

3.3.5 if required by either party give written reasons for his determination.

 

3.4 The award of the Rent Review Surveyor shall be binding on the parties and
the costs of the reference to him and of his determination (including his own
fees and expenses and the legal and other costs of the parties) shall lie in his
award (or if the Rent Review Surveyor makes no award, shall be shared equally
between the Landlord and the Tenant). If the Tenant does not pay its part of the
Rent Review Surveyor’s costs within ten Working Days of being notified by the
Landlord or the Rent Review Surveyor that they are due, the Landlord may pay
that part and the amount it pays shall be a debt of the Tenant due and payable
on demand to the Landlord. The Landlord and the Tenant shall otherwise each bear
their own costs in connection with the rent review.

 

3.5 If the Rent Review Surveyor dies or becomes unwilling to act or becomes
incapable of acting, the President may upon the application of either the
Landlord or the Tenant or both of them jointly discharge him and appoint another
Rent Review Surveyor to act in his place and in the same capacity and this shall
be repeated as many times as the circumstances may require.

 

3.6 If for any reason the Open Market Rent is not agreed or determined until
after the Review Date the Tenant shall continue to pay the Annual Rent at the
rate applicable immediately before that date and on the day 7 days after the day
on which the Open Market Rent is agreed or determined, the Tenant shall pay the
amount of any increase for the period from and including the Review Date up to
the Rent Payment Date following that agreement or determination together with
interest on each part of that payment at Base Rate for the period on and from
the date on which that part would have been payable had the Open Market Rent
been agreed before the Review Date up to the date on which payment is due.

 

3.7 Within twenty-eight days of the Open Market Rent being agreed or determined
a memorandum recording the increased Annual Rent (or the fact that there is no
increase) shall be executed by the parties and attached to this Lease and the
Counterpart (each party bearing their own costs in respect thereof) but that
memorandum shall be regarded as evidential only and its absence shall not affect
the liability of the Tenant to pay any increased Annual Rent.

 

3.8 Time is not of the essence in this schedule.

 

3.9 For the purpose of paragraphs 3.6 and 3.7, where the Open Market Rent is
determined by the Rent Review Surveyor, it shall be deemed to have been
determined on the date of the Rent Review Surveyor’s award or determination.

 

18



--------------------------------------------------------------------------------

Schedule 6

Insurance

 

1 Landlord’s Insurance Obligations

 

1.1 The Landlord shall:

 

1.1.1 pay promptly to the Superior Landlord all sums relating to insurance
required under the Superior Lease;

 

1.1.2 request from the Superior Landlord whenever reasonably or properly
requested by the Tenant and to the extent permitted under the Superior Lease
evidence of the terms of the Insurance Policies effected by the Superior
Landlord and of payment of the last premium and shall pass on to the Tenant the
evidence obtained from the Superior Landlord; and

 

1.1.3 pass on to the Tenant copies of all relevant communications about
insurance for the Building received from the Insurers or the Superior Landlord
or from any person on their behalf.

 

2 Tenant’s Insurance Obligations

 

2.1 The Tenant shall pay the Insurance Charge to the Landlord on written demand.

 

2.2 The Tenant shall pay to the Landlord on written demand the Percentage of any
normal excess which the Landlord is required to bear under any Insurance Policy.

 

2.3 The Tenant shall:

 

2.3.1 not do or fail to do anything which shall or may cause any of the
Insurance Policies to be void or voidable or increase the premiums payable under
them;

 

2.3.2 not insure or maintain insurance of the Building or the Property against
any of the Insured Risks;

 

2.3.3 notify the Landlord of the incidence of any Insured Risk or any other
matter which ought reasonably to be notified to the Insurers forthwith upon
becoming aware of the same;

 

2.3.4 pay on demand the whole of any increase in any premium arising from a
breach of paragraph 2.3.1;

 

2.3.5 comply with all the conditions of the Insurance Policies and all
requirements of the Insurers; and

 

2.3.6 notify the Landlord in writing of the value of any alterations, additions
or improvements which the Tenant proposes to make before those works are
commenced.

 

3 Rent Cesser

 

3.1 If the Building is damaged or destroyed by any of the Insured Risks or an
Uninsurable Risk such that the Property is unfit for occupation and use or
incapable of reasonable access then (unless paragraph 4 applies) the Annual Rent
and the Service Charge or a fair proportion of them according to the nature and
extent of the damage in question shall be suspended until the earlier of:

 

3.1.1 the expiration of the period insured for Loss of Rent; and

 

3.1.2 the date on which the Property is again fit for occupation and use or
capable of reasonable access.

 

3.2 If paragraph 3.1 applies during any rent free period under this Lease then
(unless paragraph 4 applies), such rent free period shall be suspended until the
earlier of:

 

3.2.1 the expiration of the period insured for Loss of Rent; and

 

3.2.2 the date on which the Property is again fit for occupation and use or
capable of reasonable access.

 

19



--------------------------------------------------------------------------------

3.3 The suspension of Annual Rent or Service Charge under this Lease does not
affect the Tenant’s liability to pay any Annual Rent or Service Charge which may
have fallen due before the suspension starts.

 

4 Vitiation of Insurance

 

4.1 If the insurance money under any of the Insurance Policies is wholly or
partly irrecoverable by reason of any act neglect or default of the Tenant or
any undertenant or any predecessor in title of either of them or any employee,
servant, agent, workman, licensee or invitee of any of them or where the sum
insured is inadequate as a result of a breach by the Tenant of paragraph 2.3.6,
then the Tenant will pay to the Landlord the irrecoverable amount or the amount
of such shortfall as the case may be.

 

4.2 Subject to paragraph 4.4, payment under paragraph 4.1 shall be made on the
later of the date of demand by the Landlord and the date on which such insurance
money (or the relevant part of it) would have been claimable under the Insurance
Policies had they not been wholly or partly vitiated.

 

4.3 In addition to any sum payable under paragraph 4.1 the Tenant shall pay
interest at the Interest Rate on the relevant sum from the date on which that
sum is due or if later the date of demand to the date of payment.

 

4.4 The Tenant will if required by the Landlord in writing make the payment due
under paragraph 4.1 before the Landlord or the Superior Landlord become obliged
to endeavour to obtain all Necessary Consents for reinstatement or to begin
reinstatement.

 

5 Determination

 

5.1 If the Building is destroyed or damaged by any of the Insured Risks or an
Uninsurable Risk such that the Property is unfit for occupation and use or
incapable of reasonable access, and if the Property is not made fit for
occupation and use or capable of reasonable access within three years after that
destruction or damage occurs, then either the Landlord or the Tenant may by
written notice to the other served at any time after that date (but before the
Property is again fit for occupation and use) determine this Lease and if such
notice is served:

 

5.1.1 this Lease shall forthwith determine but the Determination shall be
without prejudice to any right of action of either party in respect of any
previous breach of this Lease by the other or to any obligation of the Tenant
under paragraphs 2.2 or 4 of this schedule (and any sums payable under those
paragraphs shall be paid on Determination if they have not already become
payable); and

 

5.1.2 all moneys payable under the Insurance Policies or by the Tenant under
paragraphs 2.2 or 4 of this schedule shall be paid to and belong to the Landlord
absolutely.

 

6 Arbitration

 

6.1 Any dispute under paragraphs 3, 4 or 5 shall be determined by a sole
arbitrator to be agreed upon by the Landlord and the Tenant or in default of
agreement to be nominated at the request of either of them or both of them
jointly by the President and in either case in accordance with the Arbitration
Act 1996.

 

20



--------------------------------------------------------------------------------

Schedule 7

Tenant’s Covenants

 

1 To pay Rent

 

1.1 To pay the Rent at the times and in the manner required by this Lease to
such address as the Landlord may from time to time require and without deduction
or set-off whether legal or equitable.

 

1.2 To pay the Annual Rent by BACS banker’s standing order or direct debit if
required by the Landlord.

 

1.3 If the Annual Rent or any part of it is not paid in cleared funds on the
date on which it is due or if any other part of the Rent is not paid within
seven days after becoming due (whether or not demanded except where a demand is
required by this Lease), the sum in question shall carry interest at the
Interest Rate for the period from the date on which it became due until the date
of actual payment and that interest shall be paid by the Tenant on demand.

 

1.4 If the Landlord (acting reasonably) refuses to accept Rent because an Event
of Default or alleged Event of Default has occurred and the Landlord does not
wish to waive its rights of re-entry, then such unpaid Rent shall nevertheless
bear interest under paragraph 1.3 until the date the Rent in question is
accepted.

 

2 To pay Outgoings

 

2.1 To pay and discharge all Outgoings relating to the Property at the times
when they become due and perform and observe all regulations and requirements of
the relevant supply companies or bodies in respect of the supply and consumption
of Utilities at the Property.

 

2.2 If at any time the Property is not separately assessed for any Outgoings the
Tenant shall pay to the Landlord on demand a fair and reasonable proportion of
any assessment which includes the Property.

 

3 Repair and Decoration

 

3.1 To repair the Property and to keep it in good and substantial repair and
condition and to the extent necessary to comply with such obligation to
reinstate, rebuild or renew each part of it.

 

3.2 To keep all landlord’s fixtures and fittings and the Service Media and Plant
in and exclusively serving the Property properly maintained and in good working
order and condition and in doing so to employ reputable contractors to regularly
inspect and service them and to renew or replace them or any part as and when
necessary with new ones of at least equal type and quality.

 

3.3 To keep the Property Decorated to a high standard and to Redecorate it to a
high standard not less than every five years and also in the three months
preceding Determination (having on the last occasion first obtained Consent to
the colour scheme which Consent shall not be unreasonably withheld or delayed)
if changed from the existing neutral colour scheme.

 

3.4 Paragraphs 3.1, 3.2 and 3.3 shall not apply to the extent that any lack of
repair or Decoration is caused by damage by an Insured Risk (unless paragraph 4
of schedule 6 applies) or an Uninsurable Risk.

 

3.5 To keep the Property in a clean and tidy condition.

 

3.6 To clean the inside of the glass of all windows at the Property as often as
shall be reasonably necessary but in any event at least once in every month.

 

3.7 The Tenant shall give written notice to the Landlord without delay on
becoming aware of:

 

3.7.1 any damage to or destruction of the Property or the Building; or

 

3.7.2 any defect or want of repair in the Building (including without limitation
any relevant defect within the meaning of section 4 Defective Premises Act 1972)
which the Landlord is liable to repair under this Lease or which the Landlord is
or may be liable to repair under common law or by virtue of any Enactment.

 

21



--------------------------------------------------------------------------------

4 Yielding up on Determination

 

4.1 On Determination the Tenant shall:

 

4.1.1 yield up the Property to the Landlord with vacant possession in open plan
condition and in a state of repair condition and decoration which is consistent
with the proper performance of the Tenant’s covenants in this Lease;

 

4.1.2 pay to the Landlord a capital sum in lieu of the replacement of the
carpets at the Property equivalent to the reasonable and proper cost of
replacing the carpets at the Property with carpets of equal quality to those
which were installed at or around the commencement of the Term (which at that
time cost in the region of £25 per square metre).

 

4.1.3 supply to the Landlord a copy of the Health and Safety File prepared for
the purposes of the CDM Regulations relating to the Property.

 

4.2 Immediately before Determination (unless the Landlord acting reasonably
advises in writing that reinstatement is not required) the Tenant shall
reinstate all alterations, additions or improvements made to the Property at any
time during the Term (or pursuant to any agreement for lease made before the
start of the Term) and where this involves the disconnection of Plant or Service
Media, the Tenant shall ensure that the disconnection is carried out properly
and safely and that the Plant and Service Media are suitably sealed off or
capped and left in a safe condition so as not to interfere with the continued
functioning of the Plant or use of the Service Media elsewhere in the Building.

 

4.3 The Tenant shall make good any damage caused in complying with paragraph 4.2
and shall carry out all relevant works (including the making good of damage) to
the reasonable satisfaction of the Landlord.

 

4.4 If on Determination the Tenant leaves any fixtures fittings or other items
in the Property the Landlord may treat them as having been abandoned and may
remove destroy or dispose of them as the Landlord wishes and the Tenant shall
pay to the Landlord on written demand the proper cost of this with interest at
the Interest Rate from the date of demand to the date of payment and indemnify
the Landlord against any and all resulting liability.

 

4.5 On Determination, whether by effluxion of time or otherwise, the Tenant
shall, if the Landlord requires immediately apply to the Land Registry for the
title to this Lease to be closed and all entries in respect of it removed from
the register, or:

 

4.5.1 co-operate with the Landlord in applying to the Land Registry for any
registered title to this Lease to be closed and merged in the immediate
reversion to it; and

 

4.5.2 deliver to the Landlord a discharge in appropriate form of all charges
registered or noted on any such registered title; and

 

4.5.3 enter into any documents reasonably required by the Landlord to effect
that closure; and

 

4.5.4 pay the costs of the above, unless this Lease has determined by effluxion
of time.

 

5 Use

 

5.1 The Tenant shall not use the Property for any purpose except the Permitted
Use.

 

5.2 The Tenant shall not use the Property for any purpose or activity which is
illegal, immoral, noisy, noxious, dangerous or offensive or which may be or
become a nuisance to or cause damage or interference to the Landlord or any
other person or which might be harmful to the Property or the Building or which
will result in the disapplication of the Landlord’s option to tax in respect of
the Property under Part 1 of Schedule 10 to the VAT Act.

 

22



--------------------------------------------------------------------------------

5.3 The Tenant shall not use the Property for the purpose of residing or
sleeping nor for any sale by auction nor as a betting office.

 

5.4 The Tenant shall not enter into any covenant in favour of any person (other
than the Landlord) nor require a covenant from any person the effect of which is
to restrict the use of the Property further than it is already restricted by
this Lease.

 

6 Alterations

 

6.1 The Tenant shall make no alteration addition or improvement to the Property
or the Building whether structural or otherwise except as expressly permitted
under this paragraph 6.

 

6.2 The Tenant may carry out alterations, additions or improvements to the
Property which are wholly within the Property and which do not affect any part
of the exterior or structure of the Building, or may carry out any work
permitted by the Rights, where:

 

6.2.1 the Tenant has submitted to the Landlord detailed plans and specifications
showing the works and obtained Consent to the works (which shall not be
unreasonably withheld or delayed); and

 

6.2.2 the Tenant has given to the Landlord such covenants relating to the
carrying out of the works as the Landlord may reasonably require.

 

6.3 The Tenant may without complying with paragraphs 6.2.1 and 6.2.2 but subject
to complying with any other requirements of this Lease and subject to there
being in the Landlord’s reasonable opinion no negative impact on the Building or
the Service Media install internal demountable partitioning in the Property and
subsequently alter or remove that partitioning.

 

6.4 In carrying out any works to the Property or the Building permitted by this
Lease the Tenant shall:

 

6.4.1 comply in all respects with all Necessary Consents relating to those
works;

 

6.4.2 comply with the requirements of the Insurers;

 

6.4.3 comply with the reasonable requirements of the Landlord and permit it to
enter the Property for the purpose of inspecting the progress of those works;

 

6.4.4 not overload the Service Media or Plant;

 

6.4.5 not obstruct or impair the working of any air-conditioning or other
service to the Property or the Building;

 

6.4.6 carry out the works in a good and workmanlike manner with good quality
materials;

 

6.4.7 where any such works involve the fit-out of cellular offices or meeting
rooms which abut the external elevation of the Building, ensure that any
partitioning lines dovetail with the window mullions.

 

6.4.8 if required, after completion of the works, provide the Landlord with a
set of the detailed plans and specifications showing the works as built;

 

6.4.9 not carry out any alteration to the Property which would, or may
reasonably be expected to, have a materially adverse effect on the asset rating
in any Energy Performance Certificate commissioned in respect of the Property or
the Building;

 

6.4.10 provide the Landlord with a copy of any Energy Performance Certificate
issued as a result of the alterations or other works within one month of it
being issued; and

 

6.5 To the extent that any works undertaken by or on behalf of the Tenant fall
within the scope of the CDM Regulations the Tenant:

 

6.5.1 warrants to the Landlord that it is the only client for such works; and

 

23



--------------------------------------------------------------------------------

6.5.2 shall supply to the Landlord a copy of the Health and Safety File prepared
for the purposes of the CDM Regulations within one month of the relevant works
being completed.

 

7 Signs

 

7.1 The Tenant shall not fix or display in or on the Property any Sign which can
be seen from outside the Property without first obtaining Consent (except as
permitted by Part 1 of schedule 2) which shall not be unreasonably withheld or
delayed.

 

7.2 The Landlord shall not unreasonably withhold or delay Consent under
paragraph 7.1 to the Tenant placing on the entrance door to the Property a
non-illuminated non-moving Sign specifying the name of the Tenant or any
permitted undertenant or occupier and the business carried on at the Property.

 

8 Dealings with the Property generally

 

8.1 Unless expressly permitted under paragraph 8.4 or by a Consent granted under
paragraphs 9 or 10 the Tenant shall not Assign, underlet, charge, part with or
share possession or occupation of all or any part of the Property nor hold the
Property on trust for any other person.

 

8.2 Within 21 days after any dealing with or transmission or devolution of the
Property or any interest in it (whether or not specifically referred to in
paragraphs 9 or 10) (the Transaction):

 

8.2.1 the Tenant shall give to the Landlord’s solicitors at that time notice in
duplicate specifying the basic particulars of the Transaction and at the same
time supply a certified copy of any instrument making or evidencing it, and (if
appropriate) a certified copy of the relevant notice and declaration under
section 38A of the 1954 Act, and pay those solicitors a registration fee of £50
or such higher sum as shall be reasonable at the time; and

 

8.2.2 where under the terms of any Superior Lease the Landlord is required to
give notice of the Transaction to any Superior Landlord the Tenant shall supply
to the Landlord such further copies of the relevant instrument and pay such
further registration fees as are required by the Superior Lease.

 

8.3 Any Consent granted under paragraphs 8, 9 or 10:

 

8.3.1 shall (unless it expressly states otherwise) only be valid if the
Transaction to which it relates is completed within three months after the date
of the Consent; and

 

8.3.2 may (unless it expressly states otherwise) be withdrawn by the Landlord by
notice given to the Tenant before the Transaction is completed if any of the
circumstances or conditions prevailing at the time Consent was given change such
that it would not then be unreasonable of the Landlord to have refused such
Consent.

 

8.4 The Tenant and any undertenant may (after giving written notice to the
Landlord containing all relevant information) share occupation of the Property
with any Group Company of the Tenant or the relevant undertenant (as the case
may be) on condition that the sharing shall not create any relationship of
landlord and tenant and that on any occupier ceasing to be a Group Company the
occupation shall immediately cease.

 

8.5 From time to time on written demand during the Term the Tenant shall provide
the Landlord with particulars of all derivative interests of or in the Property
including particulars of rents rent reviews and service and maintenance charges
payable in respect of them and copies of any relevant documents and the identity
of the occupiers of the Property.

 

9 Charging

 

9.1 The Tenant shall not charge part only of the Property.

 

9.2 The Landlord shall not unreasonably withhold or delay Consent to a legal
charge of the whole of the Property.

 

24



--------------------------------------------------------------------------------

10 Assignment

 

10.1 The Tenant shall not Assign part only of the Property.

 

10.2 The Landlord shall not unreasonably withhold or delay Consent to an
Assignment of the whole of the Property.

 

10.3 Without restricting the scope of paragraph 10.2 the Landlord and the Tenant
agree for the purposes of section 19(1A) of the 1927 Act that the Landlord may
withhold Consent if the circumstances set out in paragraph 10.4 exist and/or
unless the conditions set out in paragraph 10.5 are fulfilled.

 

10.4 The circumstances referred to in paragraph 10.3 are that:

 

10.4.1 the prospective assignee is a Group Company or a Connected Person (unless
in the reasonable opinion of the Landlord its financial standing is equivalent
to or greater than the combined financial standing of the Tenant and any then
existing Guarantor); and

 

10.4.2 the prospective assignee is a body corporate which is not incorporated in
the United Kingdom and a valid legal opinion letter acceptable to the Landlord
(acting reasonably) is not provided to the Landlord;

 

10.4.3 the prospective assignee would be entitled to claim sovereign or
diplomatic immunity or other exemption from the Tenant’s covenants under this
Lease (except where the prospective assignee is the Government of the United
Kingdom or any department or agency of that government); or

 

10.4.4 any sum due to the Landlord from the Tenant under this Lease is
outstanding or the Tenant is in any other breach of the Tenant’s covenants in
this Lease.

 

10.5 The conditions referred to in paragraph 10.3 are that:

 

10.5.1 the Tenant and any surety has entered into an authorised guarantee
agreement within the meaning of the 1995 Act with the Landlord in such form as
the Landlord may reasonably require; and

 

10.5.2 if the Landlord reasonably requires, a guarantor or two guarantors
acceptable to the Landlord acting reasonably has guaranteed to the Landlord the
due performance of the prospective assignee’s obligations in such terms as the
Landlord may reasonably require, or the Landlord has been provided with a rent
deposit not exceeding six months’ Annual Rent plus VAT;

 

10.5.3 if the Superior Landlord reasonably requires, a guarantor acceptable to
the Superior Landlord acting reasonably has guaranteed to the Superior Landlord
the due performance of the prospective assignee’s obligations in such terms as
the Superior Landlord may reasonably require or the Superior Landlord has been
provided with a rent deposit of not less than six months’ Annual Rent plus VAT;

 

10.5.4 where the prospective assignee is a Group Company or a Connected Person,
if the Superior Landlord reasonably requires, a guarantor from the same group
as, and of equivalent financial status, to the Tenant acceptable to the Superior
Landlord acting reasonably has guaranteed to the Superior Landlord the due
performance of the prospective assignee’s obligations in such terms as the
Superior Landlord may reasonably require.

 

11 Legal Obligations and Necessary Consents

 

11.1 Except where such is the responsibility of the Landlord and save where any
works are necessitated by the happening of any of the Insured Risk, the Tenant
shall comply with all Legal Obligations relating to the Property.

 

11.2 Where the Tenant receives from an Authority any formal notice relating to
the Property or the Building (whether or not the notice is of a Legal
Obligation) it shall without delay send a copy to the Landlord and if requested
by the Landlord and at the cost of the Landlord make or join in making such
objections representations or appeals in respect of it as the Landlord may
reasonably require (except those which are to the detriment of the business of
the Tenant or any permitted occupier of the Property).

 

25



--------------------------------------------------------------------------------

11.3 Where any Legal Obligation requires the carrying out of works to the
Property the Tenant shall (if and to the extent required by this Lease) apply
for Consent and any Necessary Consents to carry out the works and after
obtaining them the Tenant shall carry out the works to the reasonable
satisfaction of the Landlord.

 

11.4 Where the Legal Obligation requires the carrying out of works both on the
Property and the Retained Property the Landlord may carry out those works (and
may refuse Consent to the Tenant to carry out the part of them which affects the
Property) and the Tenant shall pay to the Landlord on demand the fair and
reasonable proportion of the cost of those works which relate to the Property
and a fair proportion of any incidental fees and expenses.

 

11.5 Before doing anything at the Property which requires any Necessary Consents
(and whether or not the Landlord shall have issued its Consent to that thing
under the other provisions of this Lease) the Tenant shall:

 

11.5.1 obtain all Necessary Consents for the purpose; and

 

11.5.2 produce copies of all Necessary Consents to the Landlord; and

 

11.5.3 obtain the approval of the Landlord (which shall not be unreasonably
withheld or delayed) to the Necessary Consents and the implementation of them,

provided that the Tenant shall not without Consent which shall not be
unreasonably withheld or delayed make or alter any application for any Necessary
Consent.

 

11.6 Where any Necessary Consent implemented by the Tenant or any undertenant or
permitted occupier of the Property requires works to be carried out by a date
subsequent to Determination, the Tenant shall procure that those works are
completed before Determination.

 

11.7 The Tenant shall pay and satisfy any charge, levy or tax imposed under any
statute or regulation and any Community Infrastructure Levy in each case in
respect of any planning permission applied for or development carried out by or
on behalf of the Tenant on the Property.

 

11.8 If the Tenant receives or is entitled to receive any statutory compensation
in relation to this Lease (other than from the Landlord) and if Determination
occurs otherwise than by effluxion of time, the Tenant shall upon Determination
pay to the Landlord a just and equitable proportion of that compensation.

 

11.9 If and when called upon to do so the Tenant shall produce to the Landlord
all plans documents and other evidence which the Landlord may require in order
to satisfy itself that this paragraph 11 has been complied with.

 

12 Energy related matters

 

12.1 The Tenant shall free of charge provide the Landlord with a copy of any
Energy Performance Certificate obtained by or on behalf of the Tenant or any
undertenant in respect of the Property or the Building, with copies of all
information used to prepare that Energy Performance Certificate and details of
the reference number of the Energy Performance Certificate.

 

12.2 The Tenant shall upon request provide the Landlord with all documentation,
data and information in its possession or control that is reasonably required
for the Landlord to:

 

12.2.1 prepare an Energy Performance Certificate for the Building; and

 

12.2.2 comply with any Legal Obligation imposed upon the Landlord (whether in
relation to energy related or environmental matters or not).

 

12.3 The Tenant shall upon request provide the Landlord with such details of
energy consumption and equipment used for heating, ventilating, cooling and
lighting in relation to the Property as are within the possession or control of
the Tenant.

 

26



--------------------------------------------------------------------------------

12.4 If the Tenant requests the Landlord to supply the Tenant with a copy of any
Energy Performance Certificate held by the Landlord for the Building and the
Tenant is not by law entitled to be supplied with that copy free of charge then
the Tenant shall pay to the Landlord before the Landlord becomes obliged to
supply it the Service Charge Percentage of the cost of preparing that Energy
Performance Certificate (unless the Tenant or its predecessors in title have
already done so through the Service Charge).

 

13 Service Media and Plant

 

13.1 The Tenant shall not use the Service Media or the Plant:

 

13.1.1 for any purpose other than that for which they are designed; or

 

13.1.2 so as to exceed the capacity for which they are designed (having regard
where relevant to the fact that such use is to be shared with other occupiers of
the Building).

 

13.2 The Tenant will keep clean and free from obstruction all Service Media in
the Property.

 

14 Overloading and Damage

 

14.1 The Tenant shall not overload any part of the Property or the Building.

 

14.2 The Tenant shall not install in the Property any machinery other than
normal light and quiet office machinery and shall keep all such machinery in
good condition.

 

14.3 The Tenant shall not damage or obstruct any part of the Building or any
accesses to it.

 

14.4 The Tenant shall not keep produce or use any Hazardous Material on the
Property without Consent nor (whether or not Consent is given) cause any
Environmental Damage.

 

14.5 Any request by the Tenant for Consent under paragraph 14.4 shall be in
writing and shall be accompanied by:

 

14.5.1 all information required to demonstrate to the reasonable satisfaction of
the Landlord that any such Hazardous Material is necessary to the business of
the Tenant and will be kept produced or used in such manner as to comply with
all Legal Obligations applicable to such Hazardous Material and to prevent
Environmental Damage; and

 

14.5.2 all relevant information regarding compliance with any relevant Legal
Obligations (such information to include without limitation copies of
applications for Necessary Consents relating to any manufacturing processes
waste treatments recycling storage or disposal practices).

 

14.6 The Tenant shall forthwith notify the Landlord in writing of any change in
the facts and circumstances assumed or reported in any application for or
granting of Consent or any Necessary Consent relating to any Hazardous Material
kept produced or used on the Property.

 

14.7 The Tenant shall indemnify the Landlord against all proper losses claims or
demands in respect of any Environmental Damage arising out of the use or
occupation of the Property or the state of repair of the Property where such
state of repair is the responsibility of the Tenant under this Lease.

 

15 Rights and Easements

 

15.1 The Tenant shall not grant to any third party any rights of any nature over
the Property (except as permitted under paragraphs 8 to 10).

 

15.2 The Tenant shall preserve all easements and rights currently enjoyed by the
Property and in particular (without limitation) will not obstruct any of the
windows of the Property.

 

15.3 The Tenant shall not do or omit to do anything whereby any right of
prescription may arise against the Landlord.

 

27



--------------------------------------------------------------------------------

16 Regulations

 

16.1 The Tenant shall comply with the Regulations and shall procure that all
occupiers of and visitors to the Property comply with them Provided That where
this is conflict between the Regulations and the terms of this Lease then the
terms of this Lease shall prevail.

 

17 Entry by Landlord

 

17.1 Subject to the terms of schedule 3 the Tenant shall permit the Landlord and
those authorised by it at all times to enter (and remain unobstructed on) the
Property for the purpose of exercising the Reservations.

 

17.2 The Tenant shall keep the Landlord informed of the names addresses and
telephone numbers of at least two persons who have keys to the Property.

 

18 Costs

 

18.1 The Tenant shall pay to the Landlord on demand on a full indemnity basis
all proper costs expenses losses and liabilities properly incurred by the
Landlord as a result of or in connection with (and in the case of costs properly
incurred under paragraph 18.1.2, such costs etc shall be reasonable):

 

18.1.1 any breach by the Tenant of any of its covenants or obligations in this
Lease and/or the enforcement or attempted enforcement of those covenants and
obligations by the Landlord; and

 

18.1.2 any application for Consent under this Lease whether or not that Consent
is refused or the application is withdrawn but not where a court determines that
the same has been unreasonably withheld or delayed or proffered subject to an
unreasonable condition; and

 

18.1.3 the occurrence of any Event of Default or the preparation and service of
any notice under section 146 or 147 Law of Property Act 1925 notwithstanding
that forfeiture may be avoided otherwise than by relief granted by the Court;
and

 

18.1.4 the preparation and service of any notice under clause 5.4 or any
schedule of dilapidations served during the Term or within three months after
Determination; but relating in all cases to works of repair in breach of the
Tenant’s covenants that occurred no later than the expiration or sooner
determination of the Term; and

 

18.1.5 the closure or determination of the registered title to this Lease.

 

18.2 If any payment which falls to be made by the Tenant to the Landlord under
this Lease by way of indemnity or on an indemnity basis (initial indemnity
payment) is taxable in the Landlord’s hands the sum payable shall be increased
so that after payment of tax on it the Landlord retains a net sum equal to the
initial indemnity payment.

 

18.3 The Tenant shall pay on the grant of this Lease the proper charges
(including disbursements and VAT) of the Superior Landlord and its solicitors
relating to any approvals required from any Superior Landlord in respect of
alterations under paragraph 6 of this schedule 7.

 

19 Title Matters

 

19.1 The Tenant shall observe and perform all covenants in respect of the
Property arising from the Title Matters so far as they affect the Property and
are still subsisting and capable of being enforced.

 

19.2 The Tenant shall observe and perform all the covenants on the part of the
lessee contained in the Superior Lease (except the covenants to pay the rent
reserved by it and for insurance) in so far as they relate to or concern the
Property and are not modified by this Lease.

 

20 Registration of Lease at Land Registry

 

20.1 The Tenant shall:

 

20.1.1 promptly apply to the Land Registry for registration of this Lease; and

 

28



--------------------------------------------------------------------------------

20.1.2 within one month after completion of that registration supply to the
Landlord’s solicitors official copies of the register and title plan issued by
the Land Registry.

 

20.2 The Landlord shall not be liable to the Tenant for any loss or damage
suffered by the Tenant or any costs incurred as a result of the Tenant’s failure
to register this Lease or any of the Rights at the Land Registry.

 

21 VAT

 

21.1 If any sum is due from the Tenant to the Landlord under this Lease the
Tenant shall also pay to the Landlord a sum equal to the amount of VAT
chargeable by the Landlord on that sum at the same time as the sum is due.

 

21.2 If a supply is made to the Tenant for VAT purposes pursuant to this Lease
the Tenant shall pay to the Landlord a sum equal to the amount of VAT chargeable
by the Landlord on that supply at the same time as the supply is made.

 

21.3 If any sum is due from the Tenant to the Landlord under this Lease by way
of reimbursement for any cost, fee or expense or by way of indemnity, the amount
to be reimbursed shall include any input VAT to the Landlord except to the
extent that the Landlord is entitled to recover that input VAT from HM Revenue &
Customs, whether by credit or repayment.

 

21.4 Where the Landlord has made an option to tax under Part 1 of Schedule 10 to
the VAT Act in relation to the Property, the Tenant shall:

 

21.4.1 as soon as reasonably practicable following written request by the
Landlord from time to time provide the Landlord with such information,
supporting evidence and assistance as the Landlord shall reasonably require in
order to enable the Landlord to determine, and where necessary to agree with HM
Revenue and Customs, whether any supplies which the Landlord may make under or
in connection with this Lease are or are not taxable supplies for VAT purposes;
and

 

21.4.2 forthwith notify the Landlord if any information provided by the Tenant
under paragraph 21.4.1 is or becomes incorrect, or is likely to become incorrect
such that the status for VAT purposes of supplies made by the Landlord under or
in connection with this Lease changes or might change or such that the Landlord
proves to have treated those supplies incorrectly for VAT purposes, and supply
such information, supporting evidence and assistance as the Landlord shall
reasonably require in order to enable the Landlord to determine, and where
necessary to agree with HM Revenue and Customs, the correct status of such
supplies for VAT purposes.

 

21.5 The Tenant shall on demand pay and indemnify the Landlord (which in this
paragraph shall include any company which is a member of the same VAT group as
the Landlord) against:

 

21.5.1 any input VAT which is irrecoverable by the Landlord or which the
Landlord is required to pay or repay to HM Revenue and Customs as a result of
the Tenant or a person connected with the Tenant not being a taxable person for
VAT purposes or using or occupying the Property (or intending to do so) for
making supplies which are not wholly or in sufficient part taxable supplies for
VAT purposes, or for purposes which are not eligible purposes within the meaning
of the VAT Act; and

 

21.5.2 all interest and penalties costs and expenses suffered or incurred by the
Landlord as a result of the matters referred to in paragraph 21.5.1.

 

29



--------------------------------------------------------------------------------

Schedule 8

Landlord’s Covenants

 

1 Quiet Enjoyment

 

1.1 If the Tenant observes and performs the Tenant’s covenants and obligations
in this Lease the Tenant may peaceably hold and enjoy the Property during the
Term without any lawful interruption or disturbance from or by the Landlord or
any person claiming through under or in trust for the Landlord.

 

2 Superior Lease

 

2.1 The Landlord shall pay the rent reserved by the Superior Lease as and when
it falls due and will observe and perform its covenants in the Superior Lease
(except insofar as the Tenant covenants so to do under this Lease) but this
covenant shall be by way of indemnity only for the Tenant.

 

3 Provision of Services

 

3.1 The Landlord shall provide the Basic Services and such of the Additional
Services as the Landlord from time to time reasonably considers appropriate in
accordance with the principles of good estate management in an efficient and
cost effective manner.

 

3.2 Notwithstanding paragraph 3.1 the Landlord shall not be obliged to provide
the Services where:

 

3.2.1 it is prevented from doing so by circumstances beyond its control
including without limitation temporary breakdown, damage, the need for
inspection or repair, shortage of fuel, equipment or materials and inclement
weather; or

 

3.2.2 the Service cannot reasonably be provided as a result of works of
alteration inspection or repair or any other works being carried out at the
Building,

but in the circumstances set out in paragraphs 3.2.1 or 3.2.2 the Landlord shall
restore the Service as soon as reasonably practicable.

 

3.3 Notwithstanding paragraph 3.1 the Landlord shall not be liable for failure
to provide the Services listed in paragraph 1.1.1 of schedule 9 until a
reasonable time after the relevant want of repair, decoration maintenance or
renewal has been notified to it in writing.

 

3.4 The Landlord shall not be obliged to take any steps to ascertain whether any
corrosion to the steel structure of the Building exists or to remedy the same if
any is discovered.

 

30



--------------------------------------------------------------------------------

Schedule 9

Services and Service Charge

 

1 Basic Services

 

1.1 The Basic Services are:

 

1.1.1 the repair decoration inspection testing maintenance and renewal of the
Retained Property;

 

1.1.2 the cleaning of the Common Parts and the exterior of the Building
including the exterior of all windows;

 

1.1.3 the provision of lighting to the Common Parts when required;

 

1.1.4 the provision of heating to the Building when required;

 

1.1.5 the provision of air-conditioning to the Building;

 

1.1.6 the provision of hot and cold water to any hot or cold taps in the Common
Parts;

 

1.1.7 the provision of towels, soap and other requisites to any lavatories in
the Common Parts;

 

1.1.8 the provision of all proper equipment to any kitchen in the Common Parts;

 

1.1.9 the provision and operation in the Common Parts of such fire prevention
fire fighting and fire alarm equipment and signs as may be required by any
Authority or by the Insurers;

 

1.1.10 the provision and operation of the Signboard;

 

1.1.11 the provision of refuse bins and the operation of a refuse collection
service for the Building;

 

1.1.12 the provision and operation of a security patrol and/or security
observation system and/or other security equipment for the Building;

 

1.1.13 the provision of lifts within the Building and for the inspection testing
and maintenance of them.

 

2 Additional Services

 

2.1 The Additional Services are:

 

2.1.1 the provision and operation of any Plant not included within the Basic
Services;

 

2.1.2 the provision either permanently or at times which the Landlord reasonably
considers appropriate of pictures floral displays flags decorative lights and
other decorations in the Common Parts;

 

2.1.3 the provision and maintenance of appropriate or useful Signs or notices in
the Common Parts or visible from the Common Parts or from outside the Building;

 

2.1.4 the provision of any other services which the Landlord from time to time
reasonably considers appropriate having regard to the principles of good estate
management and are for the benefit of the tenants and occupiers of the Lettable
Areas as a class.

 

3 Service Costs

 

3.1 The Service Costs are all reasonable and proper costs and expenses incurred
by the Landlord in the operation and management of the Building and the
provision of services to it including without limitation:

 

3.1.1 the cost of providing the Services;

 

31



--------------------------------------------------------------------------------

3.1.2 the cost of providing to the Retained Property any service which had it
been provided to the Common Parts could have constituted one of the Services;

 

3.1.3 the cost of all fuel or other energy sources for the Plant and/or the
Retained Property;

 

3.1.4 the cost of all electricity provided to the Property in accordance with
paragraph 4, schedule 7;

 

3.1.5 any costs which the Landlord may be required to pay to the Superior
Landlord as a contribution to the cost of repair, decoration, inspecting,
testing, maintenance or renewal of any areas or structures used in common with
other parties;

 

3.1.6 the Outgoings of the Retained Property;

 

3.1.7 the cost of preparing submitting and settling any insurance claims
relating to the Building;

 

3.1.8 the cost of employing or retaining the Managing Agents for the Building
Provided That such sum shall not exceed 10% of the Total Service Costs;

 

3.1.9 the cost of employing or retaining staff to provide the Services including
all incidental expenditure relating to that employment which without limitation
shall include expenditure on statutory pensions insurance health welfare
industrial training levies redundancy clothing tools machinery equipment and
vehicles which in each case the Landlord reasonably considers are required for
the proper performance by the staff in question of their duties;

 

3.1.10 the cost of complying with, making representations against or otherwise
contesting the incidence of any Legal Obligation or prospective Legal Obligation
which will or may affect the Building save to the extent that the same is wholly
the responsibility of any lawful occupier of the Building other than the
Landlord;

 

3.1.11 the cost of leasing any item required in connection with the Services;

 

3.1.12 the cost of enforcing the provisions in the Superior Lease against the
Superior Landlord and the Regulations against occupiers of the Building;

 

3.1.13 the cost of calculating the Service Charge for each tenant and the
preparation and issue of certificates accounts and audits in respect of the
Service Charge;

 

3.1.14 all professional charges fees and expenses payable by the Landlord in
respect of any of the Services or the Service Costs;

 

3.1.15 during any period for which the Landlord does not employ an independent
Managing Agent to manage the Building a sum retainable by the Landlord equal to
the reasonable and proper charges which a firm of surveyors based in central
London might reasonably be expected to make for managing the Building provided
that such sum shall not exceed 10% of the Total Service Costs;

 

3.1.16 all Value Added Tax payable by the Landlord in respect of the Service
Costs insofar as it is not recoverable by the Landlord as an input; and

 

3.1.17 the gross cost to the Landlord by way of interest commission banking
charges commitment fees or otherwise of borrowing any necessary sums in respect
of the Service Costs.

 

3.2 The Service Charge shall not include:

 

3.2.1 Any capital expenditure incurred prior to the date of this Lease for the
installation or establishment of any of the Services; or

 

3.2.2 Any liability or expense for which the Tenant is individually responsible
under the terms of this Lease or for which other tenants or occupiers of the
Building are individually responsible including vacant and unlet Lettable Areas;
or

 

3.2.3 the cost of making good damage or destruction to the Building following
damage or destruction by an Insured Risk; or

 

32



--------------------------------------------------------------------------------

3.2.4 any expenditure covered by any policy or policies of insurance effected by
the Landlord to cover loss of Service Charge following damage or destruction to
the Building; or

 

3.2.5 any costs of the Landlord incurred in relation to the review of rents of
any Lettable Area (and the collection of the rents and other sums due in respect
of any Lettable Area); or

 

3.2.6 any costs of the Landlord in the letting or re-letting of any Lettable
Area; or

 

3.2.7 the cost of any refurbishment of the Building or any part thereof or any
extensions or additions thereto save for those works carried out in the course
of repair; or

 

3.2.8 while EC English London Limited only is the Tenant, the cost of repairs to
the external structure of the Building (which includes, but is not limited to
the steel structure) caused by corrosion of the steel structure of the Building
caused by water ingress due to cracks either new or repaired prior to the Term
Commencement Date.

 

4 Calculation and Payment of Service Charge

 

4.1 The Landlord will notify the Tenant before or during any Service Charge
Period of the Estimated Service Charge payable by the Tenant during that Service
Charge Period.

 

4.2 The Tenant shall pay the Estimated Service Charge by four equal quarterly
instalments on the Quarter Days.

 

4.3 The Landlord acting reasonably may revise the Estimated Service Charge
having regard to the anticipated Total Service Costs for the relevant Service
Charge Period and the Tenant shall pay to the Landlord any additional Estimated
Service Charge which may become due as a result within seven days of demand.

 

4.4 As soon as practicable after each Service Charge Account Date the Landlord
will supply the Tenant with a Service Charge Statement showing:

 

4.4.1 the Total Service Costs for the Service Charge Period; and

 

4.4.2 the Service Charge for the Service Charge Period.

 

4.5 If the Service Charge exceeds the Estimated Service Charge the Tenant shall
pay the excess to the Landlord within seven days of receipt of the Service
Charge Statement.

 

4.6 If the Service Charge is less than the Estimated Service Charge then the
shortfall shall be set off against any other moneys due from the Tenant to the
Landlord under this Lease and any balance shall be credited against the next
payment of Estimated Service Charge or (following Determination) paid to the
Tenant.

 

4.7 For a period of six months after delivery of the Service Charge Statement
the Landlord will make available any receipts or invoices evidencing expenditure
of the Total Service Costs for inspection by the Tenant at the offices of the
Landlord or the Managing Agent during normal business hours by appointment.

 

4.8 The Tenant, may, within six months after delivery of the Service Charge
Statement, by written notice to the Landlord, challenge the Service Charge
Certificate on the grounds that it contains an error or errors. Any such
challenge shall give details of the alleged errors. The Tenant shall not be
entitled to dispute the correctness of the Service Charge Statement except in
respect of errors notified within that month.

 

4.9 If the Landlord whether by itself or through its Managing Agent receives any
commission or other benefits for effecting or maintaining the Services it shall
not be obliged to pass the benefit of them onto the Tenant.

 

33



--------------------------------------------------------------------------------

5 Costs of out of hours air-conditioning and other Services

If air-conditioning or any other Service is provided to the Property at the
request of the Tenant outside the hours when it is normally provided as part of
the Services the Tenant shall pay in addition to the Service Charge the full
cost of provision of that out of hours Service or a proportion thereof if other
occupiers of the Lettable Areas occupy the Lettable Areas outside the hours it
is normally provided at such times as may reasonably be demanded by the
Landlord.

 

6 General provisions about the Service Charge

 

6.1 If the Landlord reasonably so determines the Service Charge Percentage shall
be varied to such figure as the Landlord may reasonably specify in writing
having regard to the previous method of calculation of such figure and to the
fact that if all Lettable Areas are let the Landlord shall be able to recover
from its lessees the whole of the Total Service Costs.

 

6.2 The Landlord may add to vary or discontinue any of the Services where the
Landlord considers it appropriate to do so having regard to the principles of
good estate management.

 

6.3 For the purposes of the Services and Service Charge something which would
otherwise be a Common Part does not cease to be so merely because exclusive
rights are granted over it to the Tenant or another lessee or occupier of the
Building, unless the Tenant or that lessee or occupier has entered into an
obligation to the Landlord to maintain it.

 

6.4 Failure by the Landlord to include a Service Cost in the Service Charge
Statement for any Service Charge Period shall not preclude the Landlord from
including that Service Cost in the Service Charge Statement for any later
Service Charge Period.

 

6.5 This schedule shall continue to apply notwithstanding Determination but only
in respect of the period down to such Determination, the Service Charge for that
Service Charge Period being apportioned on a daily basis.

 

7 Service Charge Cap

 

7.1 In the event that the Landlord (here meaning Learning Tree International
Limited only) vacates the Building and becomes an absentee landlord, the Service
Charge payable by the Tenant during each Service Charge Period shall not exceed
£10.50 per square foot (Cap) (plus Value Added Tax) per annum and pro-rata part
thereof for the Service Charge Period current as at the date the Landlord (here
meaning Learning Tree International Limited only) vacates the Building (but for
the avoidance of doubt the Cap shall not apply to the costs of any electricity
or gas incurred in relation to the Services) and for each subsequent Service
Charge Period or pro-rata part thereof shall not exceed the sum produced by the
following formula:

 

A - B  

 

  x Cap (plus Value Added Tax) B  

Where A is the Retail Price Index published in the month immediately preceding
the Landlord vacating and B is the Retail Price Index published in the month in
which this Lease was granted provided that the maximum liability of the Tenant
for the Service Charge in any Service Charge Period shall never be less than the
Cap (plus Value Added Tax) (apportioned pro-rata in respect of the Service
Charge Period current at the date of this Lease and for the Service Charge
Period in which the Landlord vacates).

If the Retail Price Index shall cease to be published or its base shall be
changed or for any reason it is impossible or impracticable to implement the
provisions of paragraph 7.1 there shall be substituted such other provisions for
limiting any increase in the Service Charge for such years (being as equivalent
as may be to the provisions of paragraph 7.1) as shall be agreed and in default
of agreement shall be determined by an arbitrator to be appointed by the
President.

 

34



--------------------------------------------------------------------------------

Original

 

EXECUTED as a DEED   ) by LEARNING TREE INTERNATIONAL LIMITED   ) acting by:   )
 

/s/ R. Chappell

  Director  

/s/ R. J. Harvey

  Director/Secretary

Counterpart

 

EXECUTED as a DEED   ) by EC ENGLISH LONDON LIMITED   ) acting by:   )  

/s/ A. Mizzi

  Director  

/s/ A. Mangion

  Director/Secretary

 

35